An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or

$35va

(0) 19am 

 

I
I IN THE SUPREME COURT OF THE STATE oF NEVADA
I

WAYNE SUMNER ZUCCO, No. 63451
Appellant, _, 4,,
I VS. ' F g   
THE STATE OF NEVADA,

 

NOV 1 2 Zﬂlﬁ

TRACIE ti. Ll‘NlJlil‘iéN
‘ ELERK O? SilW-‘éEME SQURT

ORDER QISMISSING APPEAL evlgijéoaaapiayg

seem as K
This is an appeal from a judgment of conviction. Eighth
Judicial District Court, Clark County; Louis Eric Johnson, Judge
Appellant’s counsel has ﬁled a notice» of voluntary withdrawal.
of this appeal. Counsel advises this court that he has informed appellant
of the legal consequences of voluntarily withdrawing this appeal, including
that appellant cannot hereafter seek to reinstate this appeal, and that any
issues that Were or Gould. have been brought in this appeal are forever

waived. Having been so informed, appellant consents to a voluntary

dismissal of this appeal. Cause appearing, we
‘ ORDER this appeal DISMISSED.
l

2a #4 

1 Douglas

 

km a.
EEH

cc: Hon. Louis Eric Johnson, District Judge
Aileen Gill 8: Associates LIE
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

i :5 *3a435